Citation Nr: 0406229	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  95-37 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an increased evaluation greater than 20 
percent for the residuals of a gunshot wound to the left 
foot, status post amputation of the left 4th and 5th toes, 
from June 2, 1994 to January 15, 1999.

2.  Entitlement to an increased evaluation beyond 40 percent 
for the combined disability evaluation of the residuals of a 
gunshot wound to the left foot, status post amputation of the 
left 4th and 5th toes, on and after January 15, 1999, 
including claims of initial increased evaluations for a non-
healing area of the 5th toe and for residual nerve damage of 
the 4th and 5th toes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served from June 1959 to February 1963, and from 
November 1963 to April 1966.  An August 1993 VA 
administrative decision found that there was no evidence that 
the claimant's service was less than faithful and meritorious 
from November 5, 1963 to November 4, 1966.  There was also an 
additional period of service from November 5, 1966 to 
December 18, 1967 that was considered as bared to VA benefits 
under 38 C.F.R. § 3.12 (2003).  

The case initially came to the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 1995 rating 
decision (RD) by the Columbia, South Carolina RO, which, in 
pertinent part, denied the veteran's claim for an increased 
rating of left foot gunshot wound (GSW) residuals, status-
post amputation of the left 5th toe.  

In October 1997, the veteran testified at a hearing before a 
traveling member of the Board (now Veterans Law Judge), 
sitting at the RO, on the issue of 5th toe residuals from his 
GSW.  His case was remanded in November 1998.  

In an August 1999 RD, he was secondarily service-connected 
for a non-healing area of the 5th toe, and for residual nerve 
damage of the 5th toe.  He disagreed with the initial 
evaluations assigned in September 1999.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Subsequently, he had his 
left 4th toe amputated in May 2000.  

As the member who heard the veteran's hearing in October 1997 
is no longer employed by the Board, and as new issues have 
since arisen, he most recently testified as to all issues on 
appeal at another "Travel Board" hearing at the RO, before 
the undersigned, in July 2003.  

Although the veteran also requested a local hearing at the 
RO, he cancelled hearings scheduled for May and June 2000, 
and accepted a Conference with a Decision Review Officer 
(DRO) in lieu of this local hearing, in July 2001.  Thus, no 
further action on this matter is necessary or warranted at 
this time.   

Additionally, the veteran also appeared to raise some 
secondary issues in his July 2003 hearing, specifically, 
whether benefits were warranted for a "back disorder" or a 
"mental" condition, due to his service-connected 
disabilities.  These issues are referred to the RO for any 
appropriate action.  

Lastly, because the assignment of a combined rating greater 
than 40 percent is precluded by operation of law on and after 
January 15, 1999, as explained more fully below, the issues 
have been recharacterized as reflected on the first page of 
the decision.  


FINDINGS OF FACT

1.  The veteran has been notified to submit any and all 
information pertaining to his left foot disabilities, or to 
put VA on notice of any such evidence; VA has obtained all 
relevant, adequately identified evidence; and all evidence 
necessary for the equitable disposition of the veteran's 
claims has been developed.

2.  The veteran filed this claim on June 2, 1995, seeking an 
increased evaluation for his service-connected disorder; 
evidence shows an increase was warranted within the previous 
year.

3.  The veteran's left foot residuals are currently 
manifested by amputation of the 4th and 5th left toes, some 
recurrent deep soft tissue residuals, and some mild nerve 
injury residuals; peripheral neuropathy is due to a non-
service-connected disorder.  

4.  Loss of use of the left foot is not shown, muscle 
strength and coordination were normal; there is more function 
than that which would be equally well served by a stump, or 
suitable prosthetic appliance.  

5.  The veteran's combined disability rating for left foot 
residuals was evaluated by the RO at 50 percent from 
September 1, 2000, 40 percent from January 15, 1999, and at 
20 percent, from April 13, 1993.  

6.  Prior to January 15, 1999, the veteran's residuals of a 
gunshot wound to the left foot included amputation of the 5th 
left toe, with moderate neurologic impairment related to 
damage to the lateral plantar nerves of the left foot as the 
result of his GSW; there was no other neurological 
abnormality related to the GSW, and there were no 4th left 
toe amputation residuals.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a combined 40 percent 
rating, but not higher, for the service-connected residuals 
of a gunshot wound to the left foot, status post amputation 
of the left 4th and 5th toes, from June 2, 1994 to January 15, 
1999, is granted.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.25 
4.40, 4.63, 4.68, 4.71a, and 4.124a, Diagnostic Codes (DC) 
5172 and 8521 (2003).  

2.  The claims for increased initial evaluations for the 
residuals of nerve damage to the left 4th and 5th toes and for 
a non-healing area of the 5th toe, subsequent to January 15, 
1999, greater than 40 percent must be denied by operation of 
law.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.63, 4.68, 
4.124a, DC 5000, 4.71a, DC 5172, 4.124a, DC 8521 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that greater ratings are warranted for 
his left foot residuals from the two amputations to his left 
4th and 5th toes, because he has difficulty ambulating, uses a 
cane, and has back problems, and "mental" problems he 
associates with his service-connected conditions.  The first 
issue the Board must address, however, is whether VA has met 
its duties to the veteran in the instant case.  

I.	Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

This is because there has been extensive development in this 
case.  Through the SOCs (September 1995 and November 1999) 
the supplemental SOCs (SSOCs), (August 1999, March 2001, and 
June 2002), and the associated notice letters; the specific 
development letters, (September 1995, November 1998, August, 
October, and December 1999, as well as April 2001); the Board 
Remand (November 1998); the RDs and associated notices 
(August 1995, August 1999, and March 2001); and the July 2001 
DRO Conference, as well as the Board hearings in October 1997 
and July 2003; VA has notified the veteran and his 
representative of the legal criteria governing the claim, the 
evidence that has been considered in connection with his 
appeal, and the bases for the denial of the claim.  Each 
hearing officer also suggested that the veteran provide any 
additional evidence that may be available, or in his 
possession.  Costantino v. West, 12 Vet. App. 517 (1999) (VA 
hearing officer has a regulatory duty under 38 C.F.R. 
§ 3.103(c)(2) to suggest the submission of evidence which the 
claimant may have overlooked and which may be to his 
advantage).  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been afforded more than 
ample opportunity and notice to submit information and 
evidence.  

The Board also finds that these notice actions satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  Specifically, in the development 
letters noted above, VA requested that the veteran provide 
information, and, if necessary, authorization, to enable it 
to attempt to obtain any outstanding evidence pertinent to 
the claims on appeal.  The RO's letters also invited the 
veteran to send in any evidence in his possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claims.  As 
explained above, all of these requirements have been met in 
the instant case.  

However, Pelegrini also appeared to hold, or opine, that the 
plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires 
that notice to a claimant pursuant to the VCAA be provided 
"at the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a pre-
adjudication notice was not prejudicial to the claimant.  See 
38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  

In the case now before the Board, the specific VCAA notice 
letter codifying all the redefined VCAA obligations was sent 
to the veteran in July 2002 after the rating action on appeal 
and well after a substantially complete application was 
received. However, the Board finds that the lack of pre-
adjudication notice in this case has not, in any way, 
prejudiced the appellant.  As indicated above, the initial RD 
was promulgated many years prior to the enactment of the 
VCAA, and the RO also provided the appropriate issue-specific 
notice to the veteran at the indicated times.  

Significantly, moreover, there is no indication whatsoever 
there is any outstanding relevant evidence that the RO has 
not already obtained, or that there is any additional action 
is needed to comply with the duty to assist the veteran.  As 
indicated below, the RO has obtained the veteran's service 
medical records and VA medical treatment records, and has 
arranged for the veteran to undergo VA examinations on 
several occasions in connection with the issue on appeal.  
Specifically, the RO has obtained VA examinations, special 
studies, addendums and clarifications in February, March, 
April, June and August of 1999, November 2000, and September 
2001.  The veteran has been afforded every opportunity for a 
hearing, both at the local and Board level.  

Moreover, the veteran has been given opportunities to submit 
evidence to support his claim.  Significantly, no outstanding 
sources of pertinent evidence, to include from any treatment 
providers, has been identified, nor has either the veteran or 
his representative indicated that there is any outstanding 
pertinent evidence that has not been obtained.  In fact, in 
his July 2003 hearing, the veteran specifically stated that 
there was no additional private or other relevant evidence 
that VA did not already have.  He specifically informed VA 
that he had not had any recent treatment (since his most 
recent VA examination) and had not been to VA treatment 
facilities for his service-connected disorders, that he had 
only been seen for a cold.  Also, in a July 2002 Appeal 
Status Election Form, the veteran indicated that he had no 
further evidence to submit, and wished to expedite his appeal 
through electing certification of his appeal to the Board 
without waiting an additional 60 days following the RO's 
issuance of the most recent SSOC in his case.  Hence, the 
Board finds that any failure on VA's part in not fulfilling 
the VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998); Cf. 38 
C.F.R. § 20.1102.  

Under these circumstances, the Board finds that all duties to 
notify and assist have been met, and there is no prejudice to 
the veteran in proceeding with a decision on appeal at this 
juncture.

II.  Increased Ratings

The veteran most recently testified before the undersigned in 
July 2003.  At that time, he recollected injuring his left 
foot while he was:

[G]etting off a helicopter and we [were] 
supposed to be evacuating some farmers 
that [were] up in the area and the rebels 
came down and started shooting at us.  I 
jumped off the helicopter and fell into a 
ditch.  I left my left leg up in the air 
and they fired a shot and I felt the 
pain.

He also recalled being evacuated to Walter Reed for 
treatment, prior to being transferred to Womack Army 
Hospital, at Fort Bragg.  

An April 1999 VA examination reveals that the veteran 
recalled, at that time, being randomly shot in the left foot 
while off-duty in downtown Fayetteville, North Carolina.  His 
service medical records, reveal, however, that he suffered a 
GSW to the left foot after being shot by a female 
acquaintance at very close range in January 1966.  
Extremities were negative except for badly torn skin of the 
left foot.  There were many pellets still present on the 
lateral aspect of his left foot.  Subsequent x-rays revealed 
residual shotgun pellets and a fracture of the 5th metatarsal 
and phalanx.  The veteran had a 60 day profile.  Subsequent 
SMRs show that his left 5th toe was amputated in January 
1966.  A February 1966 corrected entry in the SMRs show that 
the veteran's injuries were not considered line of duty by 
the service department, because they were due to his own 
misconduct.  The veteran was subsequently court-martialed for 
violations of Article 122 and 80 of the Uniform Code of 
Military Justice.  He was dishonorably discharged and 
sentenced to Fort Leavenworth, Kansas.  

Service connection for a disability characterized as 
residuals of a GSW of the left foot was established in a 
December 1993 RD.  A 20 percent evaluation was assigned under 
DC 5172, for the amputation of the 5th left toe with metarsal 
involvement.  

The veteran filed his re-opened claim for an increase on June 
2, 1995.  In an August 1999 RD, service connection for a non-
healing area of the left 5th toe, at 20 percent under DC 
5000, was established, effective January 15, 1999; and 
service connection for residuals nerve damage of the left 5th 
toe, at 10 percent under DC 8521, was also granted, effective 
March 17, 1999.  In May 2000, the veteran's local hearing was 
cancelled, because he was hospitalized for amputation of his 
fourth left toe.  The issues were subsequently 
recharacterized as: (1) an increased evaluation for the 
residuals of a gunshot wound to the left foot, status post 
amputation of the left 4th and 5th toes, currently evaluated 
as 20 percent disabling;  (2) an increased evaluation for the 
residuals of nerve damage to the left 4th and 5th toes, 
currently evaluated as 20 percent disabling; and (3) an 
increased evaluation for a non-healing area of the 5th toe, 
currently evaluated at 20 percent disabling.  As noted above, 
they have been re-characterized on appeal as indicated on the 
first page of the decision.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule), which compensates for the average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  Also, when making determinations concerning the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where the veteran is requesting a higher rating for 
a disability that was service-connected several years ago, 
his current level of functional impairment is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 
see also Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(staged ratings may be based on facts found in appeal from 
initial disability rating).  

Under DC 5172, amputation of one or two toes, other than the 
great toe, with removal of the metatarsal head, contemplates 
a 20 percent evaluation.  Amputation of one or two toes, 
without metatarsal involvement, is a noncompensable 
disability (zero percent disabling).  38 C.F.R. § 4.71a.  
Thus, 20 percent is the highest rating that is available 
under DC 5172.  A higher status-post amputation rating would 
only be available if the veteran's great toe was amputated, 
or all of his toes were amputated.  See DCs 5172 and 5170, 
38 C.F.R. § 4.71a.  

Higher ratings would also be available in the case of a leg 
amputation which allowed for prosthesis (below the knee), 
under DC 5165, at 40 percent; or for amputation proximal to 
the metatarsal bones of the forefoot (more than one-half of 
metatarsal loss), under DC 5166, at 40 percent; or for loss 
of use of the foot, under DC 5167, at 40 percent.  

Under DC 5000, an osteomylitis disorder (the veteran's non-
healing area) is evaluated at 20 percent when there is 
evidence of discharging sinus or other evidence of active 
infection within the past 5 years.  Higher ratings would be 
available for definite involucrum or sequestrum, with or 
without discharging sinus, (30 percent); for frequent 
episodes, with constitutional symptoms, (60 percent); and for 
osteomyelitis of the pelvis, vertebrae, or extending into 
major joints, or with multiple localization or with long 
history of intractability and debility, anemia, amyloid liver 
changes, or other continuous constitutional symptoms, (100 
percent).  38 C.F.R. § 4.71a.  

Additionally, under DC 8521, paralysis of the external 
political nerve (common peroneal) contemplates a 40 percent 
evaluation when there is complete paralysis, with foot drop 
and slight droop of first phalanges of all toes, an inability 
to dorsiflex the foot, extension of proximal phalanges of 
toes is lost, abduction is lost, adduction is weakened, and 
anesthesia covers the entire dorsum of foot and toes.  
Incomplete paralysis is rated as mild (10 percent); moderate 
(20 percent); or severe (30 percent).  38 C.F.R. § 4.124a.  

Additionally, ratings are also available for neuritis, 
characterized by a loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, but 
neuritis is not to be rated higher than severe, incomplete 
paralysis.  The maximum rating for neuritis not characterized 
by such organic changes will be moderate incomplete 
paralysis.  38 C.F.R. § 4.123.  Neuralgia, characterized 
usually by a dull and intermittent pain, is to be rated on 
the paralysis scale of the area involved, with a maximum up 
to moderate incomplete paralysis.  38 C.F.R. § 4.124.  

The Schedule provides that disability in neurological 
conditions is ordinarily rated in proportion to the 
impairment of motor, sensory, or mental function.  In rating 
peripheral nerve injuries and their residuals, attention 
should be given to the site and character of the injury, as 
well as the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  

A.  Combined rating higher than 40 percent,
subsequent to January 15, 1999.

Currently, the veteran's combined disability rating is 
evaluated by the RO at 50 percent from September 1, 2000.  It 
was rated at 100 percent, from May 3, 2000; at 40 percent, 
from January 15, 1999; and at 20 percent, from April 13, 
1993.  

Specifically, the secondary service-connected nerve damage 
residuals to the left 4th and 5th toes (DC 8521) was rated at 
10 percent, from March 17, 1999; and at 20 percent, from May 
2000.  The secondary service-connected non-healing area of 
the left 5th toe is rated at 20 percent, from January 1999.  
These two secondary service-connected disabilities are on 
appeal from the initial grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); 
cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
increased rating claim, for the residuals of GSW to the left 
foot, status post amputation of the 4th and 5th toes, is on 
appeal from the claim for an increase filed on June 2, 1995, 
which was denied in the August 1995 RD.  Those residuals are 
evaluated at 20 percent under DC 5172.  

However, the Board must be mindful that the combined rating 
(see Combined Ratings Table at 38 C.F.R. § 4.25) for 
disabilities of an extremity cannot exceed the rating for the 
amputation at the elective level, were amputation to be 
performed.  For an example used within the regulation itself 
(§ 4.68), the combined evaluations for disabilities below the 
knee shall not exceed the 40 percent evaluation at DC 5165.  
38 C.F.R. § 4.68.  As a result, a greater rating for the 
veteran's left foot disabilities is precluded by the 
amputation rule, at least for periods on and after January 
15, 1999.  Simply stated, the Board may not award the veteran 
a disability evaluation greater than the disability 
evaluation he would receive if he did not have a left foot 
(40 percent).  The question of whether the veteran's current 
disability evaluation should be reduced is not before the 
Board at this time and will not be addressed within this 
decision. 

Although special monthly compensation is to be assigned in 
cases where the evidence shows loss of use of the foot, such 
loss of use is not shown in the instant case.  Therefore DC 
5167 and associated special monthly compensation rules also 
do not apply.  See 38 C.F.R. § 4.63.  Specifically, the 
veteran is shown to have effective function beyond that which 
would be equally well served by an amputation stump at the 
site of election below the knee, or at the knee with the use 
of a suitable prosthetic appliance.  There is actual 
remaining function of the veteran's left foot, in this case.  
In March 1999, a neurological examination revealed no motor 
disturbance, and no reflex change related to the gunshot 
wound.  Significantly, the May 2000 VA discharge records show 
that although the veteran was initially on strict bed rest 
for soft tissue management, as the edema decreased, greater 
mobility and ambulation was allowed.  In September 2001, he 
was afforded another VA examination, and the examiner noted 
that he was "up and about."  The veteran was noted to help 
himself with a cane that he carried in his right hand.  His 
muscle strength and coordination were normal.  He had no 
Achilles reflexes, and had sensory loss in the sole of the 
left foot that corresponded to the 4th and 5th digits of the 
left plantar nerve, and also on the lateral aspect and dorsum 
of the foot.  The examiner also noted that the veteran had 
PVD and a prior alcohol problem.  The diagnoses were 
residuals of a 4th and 5th digital nerve injury of the left 
foot, and peripheral neuropathy that was most likely due to 
an alcohol problem that the veteran had when he was younger.  
There was also no evidence of extremely unfavorable complete 
ankylosis of the left knee, complete ankylosis of 2 major 
joints, or shortening of the lower extremity by 31/2 inches, 
see 38 C.F.R. § 4.63(a); nor is there complete paralysis of 
the external popliteal nerve and consequent footdrop, see 
38 C.F.R. § 4.63(b).  

Although there is some sensory loss of the left foot that is 
attributable to the veteran's service-connected left foot 
disabilities, muscle strength and coordination were normal, 
and this is more function than that which would be served by 
a stump, or suitable prosthetic appliance.  Additionally, the 
peripheral neuropathy was deemed due to a nonservice-
connected disorder.  Thus, as none of the indicators of loss 
of use of the left foot are present, a higher rating under DC 
5167, or special monthly compensation, does not apply.  

Because the veteran's combined disability rating has always 
been at 40 percent, (or in excess of 40 percent by the RO), 
from January 15, 1999, the claims for initial higher ratings 
are precluded by operation of 38 C.F.R. § 4.68 (amputation 
rule).  This is because the combined rating for the 
disabilities of the veteran's left foot cannot exceed the 
rating for a below the knee amputation, which is 40 percent, 
under DC 5165.  

Consequently, from January 15, 1999, the claims for increased 
initial evaluation for the residuals of nerve damage to the 
left 4th and 5th toes, currently evaluated at 20 percent 
disabling; and for an initial  increased evaluation for a 
non-healing area of the 5th toe, currently evaluated at 20 
percent disabling, are denied by operation of law.  38 C.F.R. 
§ 4.68.  Additionally, the claim for a current increased 
evaluation for the residuals of a gunshot wound to the left 
foot, status post amputation of the left 4th and 5th toes, 
currently evaluated as 20 percent disabling, is also be 
precluded by operation of law.  38 C.F.R. § 4.68.  

B.  Increased rating prior to January 15, 1999

The decision above does not end the Board's discussion of 
this case.  The veteran filed his reopened claim for an 
increase on June 2, 1995.  Thus, the Board must still address 
whether an increase is warranted for left foot amputation 
residuals of a GSW to the left 5th toe, and the residuals to 
this disorder, prior to January 15, 1999.  Prior to January 
15, 1999, the veteran's disability was rated at 20 percent 
disabling, under DC 5172.  Thus, any claim for an increased 
rating would not be precluded by operation of the amputation 
rule.  See 38 C.F.R. § 4.68.  

The medical evidence prior to January 15, 1999 includes an 
August 1993 VA compensation and pension examination.  The 
veteran complained of pain, as well as heat and cold 
sensitivity.  Objectively, there was a 5 by 2 centimeter 
darkened area of healed skin, as well as a callus over the 
fourth metatarsal head.  There was a decreased sensation over 
the lateral aspect of the fourth toe.  He did not have sharp/ 
dull discrimination on pinprick, but did have deep pressure 
sensation.  He had a normal gait that was very subtly 
antalgic on the left.  He had normal sensation over the rest 
of the left foot, other than the left toe, as noted above.  
The diagnoses were status post GSW to the left foot, with 
loss of most of the left 5th toe, with decreased sensation on 
the lateral aspect of the 4th toe.  

An April 1995 VA note shows that the veteran complained of 
pain in his left hip, posterior leg, and foot for 8 months, 
which occurred on walking, and was not relieved by resting, 
unless the veteran sat down.  He also had low back pain and 
left foot numbness on walking.  There was decreased sensation 
on pinprick examination of the left lower extremity in the 
entire foot, strength was 4/5 in hamstrings, otherwise 5/5 
throughout the bilateral extremities.  His deep tendon 
reflexes were 2+ bilaterally through the quad[ricpes], but 
bilateral ankle jerks were absent.  Diagnoses included CAD 
[coronary artery disease] and nerve impingement symptoms of 
the left lower extremity, with symptoms that were consistent 
with spinal stenosis.  No left foot diagnoses were made.  A 
CT was to be obtained in 2 weeks, however, the veteran was 
hospitalized for another disorder at this time.  

A record of VA hospitalization in May 1995 shows that, on 
physical examination, the veteran had fair range of motion of 
his extremities with 1+ pulses and good muscle tone.  
Reflexes were 1+ and symmetrical.  There was no clonus, and 
Babinski and Romberg signs were negative.  Fine touch and 
vibration (sensation) were intact.  An examination of the 
veteran's skin showed only a dry scaly rash on his abdomen.  
There was no diagnosis pertinent to the veteran's left foot.  
As part of the veteran's past medical history, the veteran 
reported that his left little toe was shot off during 
service, and that his left foot would go numb at times.  The 
examiner did not note any left foot complaints when reviewing 
the veteran's systems, although he did have several other 
medical complaints, including pain in his calf on walking.    

A May 1995 VA note shows that both of the veteran's feet were 
warm to the touch.  He complained of back pain on ambulation.  
The examiner also found that he had claudication.  He was to 
be sent to the vascular lab to rule out peripheral vascular 
disease (PVD).  

In October 1997, the veteran testified that he desired an 
increased evaluation because his left foot burned, but noted 
that he carried a diagnosis of PVD as well.  He also 
testified that his foot went numb, and gave him difficultly 
in walking.  He testified that he did not receive treatment 
for his left foot condition, because he was last treated with 
pain pills in 1994, and that nothing further could be done 
for his left foot.  

A January 1999 VA hospitalization report reveals that the 
veteran underwent a left femoropopliteal bypass, because of 
serious symptomatic PVD manifested by claudication and some 
mild left pain on the left ankle.  The veteran was also noted 
to be a status post left 5th phalangeal amputation which 
appeared to have broken down after mild trauma, and was non-
healing.  Due to the claudication and artery disease, the 
veteran presented for a femoropopliteal bypass.  

In March 1999, the veteran was afforded a VA compensation and 
pension examination.  The examiner noted that the veteran's 
residuals from the gunshot wound caused him to lose his left 
5th toe, and that he had a chronic draining wound along the 
lateral margin of his left foot, just proximal to the point 
of amputation of his toe.  A neurological examination 
revealed loss of pinprick sensation in the area around his 
persistently draining wound, and in the plantar surface of 
the foot supplied by the lateral plantar sensory nerves.  
There was no motor disturbance, and no reflex change with can 
be related to the gunshot wound.  The examiner opined that 
the veteran had minor neurologic impairment related to damage 
to the lateral plantar nerves of the left foot as the result 
of his gunshot wound.  He also found that there was no other 
neurological abnormality that can be related to the gunshot 
wound.  

Although the veteran has some nonservice-connected disorders, 
such as peripheral neuropathy and PVD, and although his 
recent testimony in July 2003 was not consistent with the 
history contemporaneously recorded in his SMRs, the Board 
determines that he is nonetheless afforded the benefit of 
every doubt, and that a 20 percent increase in the evaluation 
for the now characterized residuals of a gunshot wound to the 
left foot, status post amputation of the left 4th and 5th 
toes, is established.

This decision is based on the veteran's repeated complaints 
of pain, numbness, and hot and cold sensations in his left 
foot, on examination, since August 1993.  The Board must take 
into considerations the veteran's complaints of pain.  See 
Deluca v. Brown, 8 Vet. App. 202 (1995).  Although he may be 
less than a reliable historian in other respects, his 
comments made in furtherance of medical treatment are 
accorded some probative weight.  

Therefore, because the evidence shows that the veteran has 
some moderate nerve damage attributed to his service-
connected left foot disorder, the Board determines that, 
prior to January 15, 1999, his service-connected GSW 
residuals of the left foot and left 5th toe disability most 
closely approximated a combined 40 percent rating under DC 
5172, for amputation of one toe, at 20 percent; and a 20 
percent rating under DC 8521, for a disability most closely 
analogous to moderate neuritis of the external popliteal 
nerve.  38 C.F.R. §§ 4.7, 4.254.123, 4.124a.  See Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992) (because VA possesses 
specialized expertise, agency's determination of proper 
Diagnostic Code application due greater deference); Butts v. 
Brown, 5 Vet. App. 532 (1993) (election of proper diagnostic 
code not question of law subject to de novo standard of 
review).  The Board has given the veteran all reasonable 
doubt in this award. 

A greater rating is not warranted.  This is because although 
the veteran had some additional left foot disabilities prior 
to January 15, 1999, they were shown not to be due to the 
service-connected GSW residuals of the left foot and left 5th 
toe disability.  Specifically, the peripheral neuropathy was 
shown to be due to his past alcohol abuse.  He did not yet 
have his 4th toe amputated until May 2000.  Additionally, 
although the veteran was noted to have PVD at this time, the 
Board must point out that he is not service-connected for 
PVD.  Further, although February 1967 clinical entries in his 
SMRs show that he first manifested pain while walking on 
February 2, 1967, and continued to have pain in his legs 
subsequent to this, the Board finds, as a matter of fact, 
that no further action on this question is warranted, because 
the veteran's characterization of his service from November 
5, 1966 to December 18, 1967 was determined to be a bar to VA 
benefits under 38 C.F.R. § 3.12.  In any event, for reasons 
noted above, the veteran can not received a rating in excess 
of 40 percent for his left foot disorders.  Thus, no further 
action on this question is necessary or warranted.  

Therefore, an increased evaluation for the residuals of a 
gunshot wound to the left foot, status post amputation of the 
left 4th and 5th toes, is granted, to the extent that a 
combined 40 percent rating is appropriate.  The veteran can 
receive an effective date of an award of an increased rating 
due to his service-connected disability if the evidence in 
the file shows that it was factually ascertainable that an 
increase in disability occurred within one year of the date 
of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o).  Because the evidence shows that the veteran has 
had ongoing neuritis problems since August 1993, the increase 
is warranted as of June 2, 1994.  

Lastly, although it has been averred at the July 2003 hearing 
that consideration under 38 C.F.R. § 3.321(b)(1) is in order, 
the Board does not agree that further action for referral 
consideration is necessary or warranted in this case.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
recent periods of hospitalization for his service-connected 
condition since 2000, and that acute period of 
hospitalization was for an additional procedure designed to 
improve the veteran's level of disability residuals, and he 
received the appropriate rating, from May 2000 through August 
2000, under the provisions of 38 C.F.R. § 4.30, which 
contemplate convalescent ratings.  There have been no periods 
of frequent hospitalization rendering the Schedular criteria 
inadequate.  As the veteran testified in July 2003, there has 
been essentially no treatment for his service-connected 
disabilities since prior to 2001.  There is no evidence in 
the claims file to suggest that marked interference with 
employment is the result the service-connected disabilities.  
In any event, this issue has not been adjudicated by the RO 
as is not before the Board at this time.     

The Board finds that the absence of evidence presenting such 
exceptional circumstances preponderates against referring the 
claim for consideration of an extra-schedular rating for the 
service-connected disability.  The disability is 
appropriately rated under the schedular criteria.  Thus, 
prior to January 15, 1999, an additional 20 percent rating is 
warranted under DC 8521, bringing the veteran's combined 
disability rating to 40 percent for the service-connected 
left foot disability.  For reasons noted above, this is the 
highest possible evaluation for a left foot disorder under 
the law.


ORDER

An increased 40 percent combined evaluation, but not higher, 
for the residuals of a gunshot wound to the left foot, status 
post amputation of the left 4th and 5th toes, from June 2, 
1994, to January 15, 1999, is granted, pursuant to the laws 
and regulations governing the disbursement of VA benefits.  

An increased evaluation for the residuals of a gunshot wound 
to the left foot, status post amputation of the left 4th and 
5th toes, on and after January 15, 1999, is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



